[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO REARGUE
The defendant has filed a Motion to Reargue pursuant to the provisions of Section 204A of the Practice Book.
Subsequent to the trial of this matter, it has been determined that the funds in the defendant's IRA/401K accounts approximate $48,000 rather than $58,000 as contained in the court's Memorandum of Decision. Paragraph 14 on page 12 of the court's Memorandum of Decision shall be corrected to reflect that these accounts approximate $48,000. The defendant shall transfer to the plaintiff all of the funds in his IRA/401K accounts including any interest accrued to the date of transfer. Any contributions to such accounts subsequent to July 11, 1997, shall not be included in such transfer but shall remain the property of the defendant.
The Court has reconsidered its order in paragraph 18 on page 13 of its Memorandum of Decision. It would appear that the court may have created an impossibility of performance for the defendant, and therefore extends the payment period for the remaining Four Hundred Thousand ($400,000) Dollars by way of assignment of estate. The court changes the payment amounts and time periods as follows:
a. Sixty-six Thousand Six Hundred and Sixty-Six ($66,666) Dollars on or before December 31, 1997;
b. Sixty-six Thousand Six Hundred and Sixty-Six ($66,666) Dollars on or before December 31, 1998;
c. Sixty-six Thousand Six Hundred and Sixty-Six ($66,666) CT Page 10409 Dollars on or before December 31, 1999;
d. Sixty-six Thousand Six Hundred and Sixty-Six ($66,666) Dollars on or before December 31, 2000;
e. Sixty-six Thousand Six Hundred and Sixty-Six ($66,666) Dollars on or before December 31, 2001;
f. Sixty-six Thousand Six Hundred and Seventy ($66,670) Dollars on or before December 31, 2002.
The remaining provisions of paragraph 18 shall remain as previously stated. The following additional provisions shall be added thereto:
In the event the defendant sells or transfers his stock interest in Land Tech Remedial, Inc. prior to December 31, 2002, the entire balance of the Four Hundred Thousand ($400,000) Dollars shall be due and payable to the plaintiff. In the event there is any balance not paid by December 31, 2002, said balance shall accrue interest at the statutory rate from December 31, 2002, until fully paid.
Except as set forth herein, all other provisions of the Corrected Memorandum of Decision shall remain in full force and effect.
EDGAR W. BASSICK, III JUDGE TRIAL REFEREE